Order entered February 14, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00903-CV

                              ALBERT LUTTERODT, Appellant

                                                V.

               DAVID J. POTTER AND JACKSON M. POTTER, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01182-D
                                            ORDER
       Before the Court is appellant’s February 11, 2020 motion requesting a ninety-day stay of

the appeal. This is appellant’s second motion to stay. In the first motion, appellant sought, in

part, a ten-day extension of time to file his opening brief. We granted the extension and ordered

the opening brief be filed no later than February 13, 2020. Having previously granted two other

extensions totaling sixty-eight days, we also cautioned appellant that further extension requests

would be disfavored.

       We construe appellant’s second motion to stay as an extension motion and GRANT it to

the extent that we ORDER appellant to file his brief by March 16, 2020. We strongly caution

appellant that a failure to file a brief by this date may result in the dismissal of the appeal for

want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b),(c).


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE